Citation Nr: 0836030	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

2.  Entitlement to an effective date earlier than August 3, 
1992 for the grant of service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active duty for training from June 1982 to 
September 1982 and active service from April 1983 to February 
1986.  The veteran also had subsequent service in the Air 
Force Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2004 and April 2006 
by the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The veteran's claims file 
was subsequently transferred to the New Orleans, Louisiana 
RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to 
service-connected irritable bowel syndrome is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 11, 2000, the veteran's irritable bowel 
syndrome was manifested by intermittent flatulence, audible 
intestinal gas, loose stools, and cramps.

2.  From August 11, 2000, the veteran's irritable bowel 
syndrome was described as moderately severe with alternating 
diarrhea and constipation, bloating, frequent gas, poor bowel 
control, and a "constant ache" in his lower stomach. 

3.  The veteran was originally denied service connection for 
abdominal pain, to include irritable bowel syndrome, in a 
rating decision dated September 1986.  The veteran did not 
appeal this decision and, therefore, this decision is final.
 
4.  The veteran filed to reopen his claim of entitlement to 
service connection for irritable bowel syndrome on August 3, 
1992.  He was granted service connection by way of a decision 
dated June 2004.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome prior to August 11, 2000 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2007).  

2.  The criteria for an evaluation of 30 percent, the maximum 
schedular rating, for irritable bowel syndrome, from August 
11, 2000 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2007).  
  
3.  The criteria for entitlement to an effective date earlier 
than August 3, 1992 for the grant of service connection for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The veteran in this case contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected irritable bowel syndrome (IBS).  The RO 
originally granted the veteran service connection for IBS in 
a rating decision dated June 2004.  The RO evaluated the 
veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code 
7319 as 10 percent disabling, effective August 3, 1992.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that staged ratings are warranted in this case for the 
reasons discussed below.

The Board notes that 38 C.F.R. § 4.114 (2007) outlines the 
rating criteria for digestive disorders.  In particular, 
Diagnostic Code 7319 permits a 30 percent evaluation for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) that is severe with diarrhea or alternating diarrhea 
and constipation with more or less constant abdominal 
distress.  See 38 C.F.R.§ 4.114, Diagnostic Code 7319.  The 
Board also notes that the rating schedule for digestive 
disabilities was revised, effective July 2, 2001.  These 
revisions included changes to the definition of weight loss 
as well as changes to the rating criteria for liver injuries.  
See 38 C.F.R. § 4.112; 38 C.F.R. § 4.114, Diagnostic Code 
7311.  However, no substantive changes were made to 
Diagnostic Code 7319. 

Service treatment records (STRs) associated with the 
veteran's claims file revealed that he was afforded a 
clinical evaluation and physical examination in May 1982 
prior to joining the Air Force Reserves.  The clinical 
evaluation was normal and no gastrointestinal abnormalities 
were found at that time.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having stomach, liver, or intestinal 
trouble.  

The veteran reported to sick call in August 1982 with a two-
month history of mid-epigastric cramps, flatulence, belching, 
and bloating.  The veteran also had alternating symptoms of 
diarrhea and constipation.  The impression was chronic 
abdominal distress.  

The veteran returned to sick call in September 1982 for a 
follow-up appointment.  The veteran was found to be "doing 
well."  Diagnostic testing, including a barium enema, oral 
cholecystogram, and an upper gastrointestinal and small bowel 
series, were within normal limits.  The impression was 
irritable bowel syndrome.  

The veteran was also given a clinical evaluation and physical 
examination in March 1983 prior to entering active service in 
the regular Air Force.  The clinical evaluation was normal 
and no gastrointestinal abnormalities were found at that 
time.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having stomach, liver, or intestinal trouble.  

The veteran sought in-service emergency care and treatment in 
September 1985 for a two-day history of diarrhea.  The 
impression was viral gastritis. 

The veteran sought care at sick call in November 1985 after 
having a one-month history of abdominal pain.  The veteran 
reported having periods of constipation followed by soft 
stools.  The impression was IBS, rule out parasitic 
infestation.  The examiner encouraged the veteran to increase 
his fiber intake.

The veteran underwent a clinical evaluation and physical 
examination in January 1986 prior to discharge from active 
service.  The clinical evaluation was essentially normal and 
no gastrointestinal abnormalities were found at that time.  
The veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
stomach, liver, or intestinal trouble.  

The veteran was also given a periodic clinical evaluation and 
physical examination in March 1990 as part of his service in 
the Air Force Reserves.  The clinical evaluation was 
essentially normal and no gastrointestinal abnormalities were 
found at that time.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having stomach, liver, or intestinal 
trouble.  

The first pertinent post-service treatment record is dated 
March 1997.  The veteran sought care at a VA medical facility 
for IBS, among other conditions.  The examiner noted that the 
veteran's past medical history was significant for gastritis 
and that the veteran experienced a variety of intermittent 
gastrointestinal symptoms while in service, including 
flatulence, audible intestinal gas, loose stools, and cramps.  
The veteran reported a flare-up of similar symptoms beginning 
approximately one and one-half months prior to this visit for 
care.  The impression was IBS.

The veteran sought care at a different VA medical facility in 
August 2000 for the purpose of establishing primary care.  
The veteran's past medical history was significant for IBS 
with alternating diarrhea and constipation.  Following a 
physical examination, the examiner diagnosed the veteran as 
having IBS with alternating diarrhea and constipation, as 
well as bowel spasms.  The examiner prescribed a variety of 
medications to the veteran and encouraged the veteran to 
experiment with a high-fiber diet as well as elevate the head 
of his bed at night to minimize reflux.

Associated with the veteran's claims file is a letter from S. 
Ferguson, M.D. dated July 2002.  Dr. Ferguson stated that the 
veteran was diagnosed as having IBS with flare-ups in 1982 
and 1983.  Dr. Ferguson indicated that IBS was an incurable, 
lifelong condition, but that flare-ups could be managed with 
medication.  According to Dr. Ferguson, flare-up symptoms 
included abdominal pain, cramping, gas, diarrhea, 
constipation, and sometimes bloody stools.  Dr. Ferguson also 
noted that the veteran had been prescribed various 
medications to manage his IBS.

The veteran testified at a VA Central Office (CO) Hearing in 
connection with this claim in September 2002.  In particular, 
the veteran described his IBS as "severe" and indicated 
that his stomach was continually sore or sensitive, 
especially when he was nervous.  The veteran further 
testified that he "very rarely" saw Dr. Ferguson for 
management of his IBS.  Rather, the veteran stated that he 
received treatment "on occasion" from VA for his IBS.

Dr. Ferguson submitted another letter in support of the 
veteran's claim in May 2003.  Dr. Ferguson indicated that the 
veteran had moderately severe IBS and that he was "never" 
without symptoms.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in May 2004.  The veteran stated that he had 
chronic abdominal pain beginning in 1982.  After discharge 
from service, it was noted that the veteran became a teacher.  
The veteran indicated that his missed two days of school 
because of his IBS and that he also experienced frequent gas.  
The veteran reported having alternating symptoms of diarrhea 
and constipation which required dietary changes.  The veteran 
obtained some relief from medications and relaxation 
techniques.  The impression was IBS.  The examiner concluded 
that the veteran's IBS was related to his period of active 
service.  

The veteran subsequently submitted a statement to VA in April 
2006.  The veteran indicated that his IBS was manifested by a 
constant "ache" in his lower stomach, bloating, gas, poor 
bowel control, and alternating diarrhea and constipation.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for IBS prior to the period August 11, 
2000.  Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2007), a 30 percent evaluation is warranted for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) that 
is severe with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
The Board notes that a 30 percent evaluation is the maximum 
schedular rating allowed under this code provision.     

STRs dated March 1990 showed no gastrointestinal 
abnormalities.  The veteran described his health as "good," 
and provided a medical history in which he specifically 
denied ever having stomach, liver, or intestinal trouble.  
Similarly, VA treatment records dated March 1997 noted the 
veteran's past medical history of gastritis and IBS.  The 
veteran's intermittent gastrointestinal symptoms at that time 
included flatulence, audible intestinal gas, loose stools, 
and cramps.

The Board notes that there is no evidence of record for the 
period prior to August 11, 2000 that described the veteran's 
IBS as "severe."  Likewise, there is also no evidence that 
the veteran's IBS was manifested by symptoms of diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  Accordingly, the veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 7319 for the period prior to August 11, 2000.  
For the period from August 11, 2000, the Board finds that the 
preponderance of the evidence supports a 30 percent 
disability evaluation under Diagnostic Code 7319.  The Board 
notes that 30 percent is the highest schedular rating allowed 
under this particular code provision.  As noted above, a 30 
percent evaluation is warranted for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) that is severe with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.

VA treatment records reflect that the veteran's IBS was 
manifested by alternating diarrhea and constipation beginning 
in August 2000.  The veteran also testified at a VACO Hearing 
in September 2002 that his IBS was "severe."  The veteran 
further stated at that time that his stomach was continually 
sore or sensitive, especially when he was nervous.  The 
severity of the veteran's IBS was later confirmed by a 
statement from Dr. Ferguson dated May 2003 in which she 
described the veteran's IBS as moderately severe.  Dr. 
Ferguson also stated that the veteran was "never" without 
symptoms.  

The Board concludes that the VA and private treatment records 
discussed above constitute highly probative evidence 
regarding the severity of the veteran's IBS symptoms.  This 
medical evidence is also bolstered by the veteran's September 
2002 VACO Hearing testimony and his April 2006 statement to 
VA in which he described in some detail his IBS symptoms and 
their impact on his daily life.  
Specifically, the veteran's IBS symptoms included alternating 
diarrhea and constipation, bloating, frequent gas, poor bowel 
control, and a "constant ache" in his lower stomach.  
Accordingly, the Board finds that the veteran is entitled to 
a 30 percent evaluation for his service-connected IBS for the 
period from August 11, 2000.   

The Board has reviewed other applicable diagnostic codes 
contained in 38 C.F.R. § 4.114 for the sake of completeness.  
However, many of the code provisions are not applicable in 
this case.  For instance, there is no evidence of record to 
show that the veteran sustained injuries to his mouth, lips, 
tongue, esophagus, or peritoneum. See 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7301.  Similarly, there is no evidence 
of record to show that the veteran was diagnosed with or 
treated for ulcers, postgastrectomy symptoms, stenosis of the 
stomach, stomach injuries, liver injuries, cirrhosis of the 
liver, chronic cholecystitis, chronic cholelithiasis, chronic 
cholangitis, gall bladder injuries, gall bladder removal, 
amebiasis, dysentery, ulcerative colitis, distomiasis, 
chronic enteritis, chronic enterocolitis, diverticulitis, 
resection of the small or large intestines, intestinal 
fistula, peritonitis, impairments of the rectum or anus, 
hemorrhoids, pruritus ani, hernias, visceroptosis, malignant 
neoplasms of the digestive system, benign neoplasms, chronic 
liver disease without cirrhosis, hepatitis C, pancreatitis, 
or liver transplant.  See 38 C.F.R. § 4.114, Diagnostic  
Codes 7304-7306; 7308-7354.

The Board acknowledges that the veteran was diagnosed with 
and treated for viral gastritis.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2007).  However, there is no evidence 
of record that described the veteran's gastritis as 
hypertrophic or atrophic gastritis (identified by 
gastroscope).  Moreover, there is no evidence of record to 
show that the veteran would be entitled to an evaluation in 
excess of 10 percent under this code provision.  Namely, a 30 
percent evaluation is warranted for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is warranted for chronic 
hypertrophic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas.  Atrophic gastritis is a 
complication of a number of diseases and for evaluation 
purposes, it is rated based on the underlying condition.  

However, the veteran does not allege, nor does the record 
reflect diagnoses of atrophic or hypertrophic gastritis or 
treatment for related symptoms.  Thus, the Board finds that 
an evaluation in excess of 10 percent under Diagnostic Code 
7303 is not applicable in this case. 

In summary, the Board finds that (1) the veteran is not 
entitled to an evaluation 
in excess of 10 percent for his service-connected IBS prior 
to August 11, 2000 under any diagnostic code provision 
contained in 38 C.F.R. § 4.114; (2) the veteran is entitled 
to an evaluation of 30 percent, the maximum schedular rating, 
under Diagnostic Code 7319 from August 11, 2000; and (3) the 
veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected IBS from August 11, 2000 
under any diagnostic code provision contained in 38 C.F.R. § 
4.114 .
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
IBS that would take the veteran's case outside the norm so as 
to warrant an extraschedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

II.  Earlier Effective Date

Also at issue in this case is whether the veteran is entitled 
to an effective date earlier than August 3, 1992 for the 
grant of service connection for irritable bowel syndrome 
(IBS).  The Board has reviewed the evidence of record and 
concludes that the veteran is not entitled to an earlier 
effective date in this case.  

The veteran submitted his initial claim of entitlement to 
service connection for abdominal pain, to include IBS, in 
February 1986.  The RO denied the veteran's claim in a rating 
decision dated September 1986.  The veteran was notified of 
this decision that same month at his last reported mailing 
address and did not appeal.  Thus, the decision became final.  
See 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

The veteran submitted a claim to reopen entitlement to 
service connection for "gastrointestinal problems" on 
August 3, 1992.  The RO denied the veteran's claim in a 
rating decision dated May 1993 on the grounds that no new and 
material evidence was submitted.  The veteran requested an RO 
hearing as well as a Travel Board hearing in conjunction with 
his service connection claim.  These hearings were scheduled 
and held in November 1993 and November 1995, respectively, 
and the hearing transcripts are of record.  The veteran 
timely perfected his appeal and in July 1999, the Board 
issued a decision in which it denied the veteran's claim on 
the grounds that no new and material evidence was submitted.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).

The Court subsequently vacated the July 1999 Board decision 
in May 2001 and remanded the veteran's claim pursuant to 38 
C.F.R.§ 7252(a).  The veteran was afforded a VA Central 
Office (CO) hearing in conjunction with his service 
connection claim in September 2002.  The hearing transcript 
is of record.  The Board issued a decision in December 2002 
in which it found that new and material evidence had been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disability, to include IBS.  Although the Board reopened the 
veteran's claim at that time, the Board found it necessary to 
undertake additional evidentiary development to assist the 
veteran in substantiating his claim.  The Board was required 
to remand the veteran's claim in November 2003 following 
changes in the law related to the development of evidence.  
The RO readjudicated the veteran's claim after the necessary 
evidentiary development was completed.  The RO granted the 
veteran service connection for IBS in a rating decision dated 
June 2004.  The RO evaluated the veteran's IBS as 10 percent 
disabling, effective August 3, 1992.

In a July 2005 statement, the veteran challenged the 
effective date assigned by the RO.  The veteran asserted that 
he was entitled to an earlier effective date for the grant of 
service connection for his gastrointestinal disorder.  The 
veteran timely perfected his appeal on the earlier effective 
date issue.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2007) (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the facts clearly reflect that the veteran's 
claim for service connection for a gastrointestinal 
disability, to include IBS, was denied in September 1986.  
The veteran did not appeal this rating decision.  Thus, the 
September 1986 rating decision became final and as such, new 
and material evidence was required to reopen any future claim 
for service connection.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the veteran sought to reopen his claim 
for service connection for IBS was August 3, 1992.  A 
thorough review of the veteran's claims file does not reveal 
any attempts by the veteran to reopen the issue of service 
connection for IBS during the period September 1986 to August 
1992.  
 
As such, there would be no pending, unadjudicated claim for 
IBS prior to the August 1992 claim filed by the veteran.  
While it is possible that the veteran could overcome the 
finality of a decision by alleging clear and unmistakable 
error (CUE), the veteran has not as of this date challenged 
earlier rating decisions on the basis of CUE.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105, 20.1403 (2007).

In light of the final decision dated September 1986, the 
effective date for service connection for a reopened claim 
cannot be earlier than the date to reopen the claim.  That 
date in this case is August 3, 1992.  Accordingly, the 
veteran is not entitled to an effective date earlier than 
August 3, 1992, and his appeal is denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging both the effective date and 
the initial evaluation assigned following the grant of 
service connection for IBS.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, the Board finds that the veteran's claim 
has been substantiated, additional notice is not required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and obtained VA Compensation and Pension 
examinations. Significantly, neither the appellant nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 10 percent for IBS prior to August 
11, 2000 is denied.

An evaluation of 30 percent for IBS is granted, subject to 
the law and regulations governing the payment of monetary 
benefits, effective August 11, 2000.
 
The claim for entitlement to an effective date earlier than 
August 3, 1992 for the grant of service connection for IBS is 
denied.


REMAND

III.  Psychiatric Disorder

The veteran also contends that he has a psychiatric disorder 
that is secondary to his service-connected irritable bowel 
syndrome (IBS).  The Board has reviewed the evidence of 
record and regrettably, a remand is required for additional 
evidentiary development.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for any psychiatric 
abnormalities.

The first pertinent post-service evidence of record is dated 
December 2005.  The veteran was hospitalized at a VA medical 
facility at that time for a psychiatric evaluation following 
the death of his wife.  At the time of the examination, the 
veteran indicated that his wife recently passed away and that 
his father was terminally ill.  The veteran reported that he 
had IBS for which he was prescribed Xanax.  The veteran took 
Xanax for approximately four years.  

The examiner diagnosed the veteran as having a grief 
reaction, adjustment disorder with mixed mood, and anxiety 
disorder due to general medical condition.  The examiner 
identified the following general medical conditions: asthma 
by history, sinusitis, controlled hypertension, irritable 
bowel syndrome, mild hearing loss, hyperlipidemia, 
arthralgia, and a history of nephrolithiasis.  The examiner 
also sought to rule out major depression and bipolar 
disorder.    

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in conjunction with the current claim in June 
2006.  The examiner reviewed the veteran's medical records 
and claims file.  The examiner acknowledged that the veteran 
sought psychiatric care following his wife's death.  The 
veteran stated that the only mental health treatment he 
received was for grief counseling.

The veteran was given the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2).  The results of the test were 
indicative of an individual who tended to be quite defensive.  
However, according to the examiner, the results of the test 
were "extremely exaggerated."  The impression was 
adjustment disorder due to unresolved grief toward wife and 
father's death.  The examiner also diagnosed the veteran as 
having an undifferentiated somatoform disorder.  The examiner 
concluded:

There are two diagnoses on Axis I, both 
of these diagnoses are independent of 
each other . . . [The veteran] denied 
having any serious symptoms of emotional 
distress.  However, this individual did 
produce a valid MMPI suggesting the 
possibility of somatic delusions and 
possible other signs and symptoms of 
psychosis.  However, this individual 
adamantly denies having any of those 
sorts of concerns.

In a July 2006 addendum to the C&P examination report, the 
VA examiner indicated that the somatoform diagnosis 
"indicates a strong interaction between perception of 
physical problems and mental functioning with the 
possibility of somatic delusions."

The veteran sought additional VA care from the mental health 
clinic in June 2007 after reporting intermittent suicidal 
thoughts and sleep problems.  The veteran's medical history 
was significant for irritable bowel syndrome with 
alternating constipation and diarrhea, among many other 
conditions.  Following a mental status examination, the 
examiner diagnosed the veteran as having major depression, 
complicated bereavement.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board finds the 
June 2006 VA C&P examination and its subsequent addendum to 
be inadequate for evaluation purposes because the opinions 
provided failed to adequately address the issue of secondary 
service connection.  Thus, the veteran should be provided a 
new VA examination to address this issue. 

Additionally, the veteran received medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
February 2, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 2, 2008 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should also make 
arrangements for a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has a 
psychiatric disorder, to include anxiety 
disorder.  If so, the examiner is asked to 
express an opinion as to whether the 
veteran's psychiatric disorder is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the veteran's psychiatric disorder is  
proximately due to or the result of the 
veteran's service-connected irritable 
bowel syndrome.  If not, the examiner is 
then asked to express an opinion as to 
whether the veteran's psychiatric disorder 
is aggravated by (i.e., increased in 
severity by) his service-connected 
irritable bowel syndrome.  If the 
psychiatric disorder increased in severity 
as a result of the irritable bowel 
syndrome, the examiner is asked to state 
also whether any increase in severity of 
the psychiatric disorder was due to the 
natural progress of the psychiatric 
disorder.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, 
the examiner should state as such.  The 
examiner must provide a complete rationale 
for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


